Citation Nr: 0632922	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-03 772 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1945.  The veteran was a prisoner of war from March 20, 1945 
to May 1, 1945.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied the veteran's claim for 
an increased evaluation for his service-connected PTSD.  

The record reflects that the veteran requested a Travel Board 
hearing on the December 2004 VA Form 9 but also indicated 
that he wanted a videoconference hearing before the Board on 
an accompanying form.  The RO subsequently sent a letter to 
the veteran in February 2005 that acknowledged his request 
for a Board hearing and advised him of his hearing options.  
In March 2005, the veteran responded with a request for a 
videoconference hearing at the Cleveland RO before the Board.    

The Board notes that the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2005.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 30 
percent for the veteran's service-connected post-traumatic 
stress disorder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in October 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service connected disability.  The RO also explained 
to the veteran that he may submit evidence showing that his 
service-connected PTSD had increased in severity and 
described the type of evidence that he should submit in 
support of his claim.  The RO further asked the veteran to 
furnish the dates and places for any recent treatment at a VA 
facility.  Thus, the veteran was essentially asked to provide 
any evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  

The Board notes that the October 2003 VCAA notice letter did 
not specifically address the element of effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).  Nonetheless, 
the Board finds that such notice defect is harmless error 
because the veteran's claim is being denied for reasons 
explained in greater detail below and no effective date will 
be assigned.  
    
The Board also observes that the RO provided the veteran with 
a copy of the December 2003 rating decision, the December 
2004 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOC) dated in June 2005 and August 
2005, which included a discussion of the facts of the claim, 
the laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To satisfy the statutory duty to assist under the VCAA, the 
RO afforded the veteran a psychological examination in August 
2003 and obtained VA treatment records dated from November 
2002 to August 2005.  The RO also scheduled for the veteran a 
Board hearing that was held in November 2005, as noted above.  
The Board additionally observes that written statements from 
the veteran, the veteran's wife, and his daughter are also of 
record.  Furthermore, earlier medical evidence and written 
statements pertaining to the veteran's service-connected PTSD 
are associated with the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Indeed, he wrote in an August 2005 statement that 
he had no additional evidence to submit at that time and 
requested that VA continue with his appeal.  The veteran's 
representative also indicated that the veteran had no new 
evidence to submit in support of his claim at the November 
2005 videoconference Board hearing.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria	

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  


III.	Facts and Analysis

The veteran is currently assigned a 30 percent evaluation for 
his service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

The Board notes that a 30 percent rating is prescribed when 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

In order for the veteran to receive the next higher 50 
percent disability rating, the veteran's PTSD should 
approximate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In regard to occupational impairment, the record reflects 
that the veteran has been retired since May 2003.  Prior to 
his retirement in 2003, he owned and acted as CEO of a 
construction company, which was described by his 
representative at the November 2005 Board hearing as a 
successful business.  In any event, the veteran does not 
report any occupational impairment as a result of his PTSD 
for any time relevant to the current appeal period.  Rather, 
the veteran contends that the increased symptomatology 
associated with his PTSD is the basis for an increased 
evaluation.

In regard to associated symptomatology, the medical evidence 
of record clearly shows that the veteran experiences some 
disturbances of motivation and mood due to his PTSD.  In July 
2005, for example, a VA psychologist wrote that results of 
depression testing indicated that the veteran had gone from 
mild/moderate to moderate/severe depression over the past two 
years.  Later that month, a VA psychiatrist noted that the 
veteran objectively demonstrated a dysphoric mood and 
prescribed Celebrex for the veteran to manage such symptoms.  
The evidence also suggests that the veteran experiences 
memory loss as a result of his PTSD.  Although the veteran 
told the examining psychologist at the August 2003 VA 
psychological examination that his memory was "fairly 
good," the veteran's wife wrote that the veteran was 
forgetful in July 2005 and the veteran further reported at 
the November 2005 Board hearing that he had to write task 
lists due to short and long term memory loss associated with 
his PTSD.  

Nonetheless, the overall symptomatology associated with the 
veteran's PTSD does not more closely approximate the 
schedular criteria for a 50 percent disability rating.  
Although the veteran reported feelings of anxiety at various 
times during the course of the appeal and told the August 
2003 VA examining psychologist that he experienced panic 
attacks, he did not indicate that he suffers from panic 
attacks more than once a week.  Additionally, the Board notes 
that the veteran reported at the November 2005 Board hearing 
that he had difficulty understanding things and frequently 
experienced intrusive or bothersome thoughts; however, VA 
mental health examiners from August 2003 to July 2005 have 
consistently noted that the veteran demonstrated good 
judgment, no cognitive deficits, and goal-oriented thought 
processes.  In addition, the VA psychologist who conducted 
the veteran's group therapy for ex-POWs consistently noted 
that the veteran was attentive to the material being 
discussed and frequently wrote that the veteran participated 
in the group discussions appropriately.  It is further 
observed that the veteran showed no barriers to learning in 
August 2003 and demonstrated a good level of understanding in 
March 2005 when seeking treatment from VA for other medical 
problems unrelated to his PTSD.  

The medical evidence also shows that the veteran has not 
objectively demonstrated a flattened affect during any VA 
mental health evaluation during the time relevant to the 
current appeal.  Indeed, the VA psychologist related that the 
veteran demonstrated an affect that was congruent with his 
"fair" mood in August 2003 and a VA psychiatrist 
characterized his affect as "appropriate and adequate" in 
July 2005.  Furthermore, the medical evidence does not show 
that the veteran has demonstrated circumstantial, 
circumlocutory, or stereotyped speech during any time 
relevant to the current appeal period.  The veteran's VA 
mental health examiners from August 2003 to July 2005 have 
consistently described his speech as normal.      

The Board further notes that the veteran demonstrates some 
difficulty in maintaining effective social relationships 
(e.g., the veteran reported at the August 2003 VA 
psychological examination that he does not have a positive 
relationship with one of his children and is uncomfortable in 
crowds).  Nonetheless, it is not shown to be of such a 
severity that a higher disability rating is warranted.  The 
record shows that the veteran has been married to his wife 
for 62 years and has a relatively supportive family.  He told 
the August 2003 VA psychologist that he had positive 
relationships with 6 of his 7 children and enjoyed spending 
time with his grandchildren.  The August 2003 VA psychologist 
also commented that the veteran's involvement with a local 
ex-POW chapter for the last three years, which involved 
regular meetings and presentations at schools about his war 
experiences, had positively impacted the severity of his 
symptoms.          

Moreover, the Board observes that VA examiners have assigned 
GAF scores ranging from 60 to 65 for the veteran's PTSD 
during the course of the appeal, which indicates that the 
veteran demonstrates mild to moderate symptoms or impairment 
in social and occupational functioning.  The overall 
disability picture as shown by the evidence, however, 
essentially relates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self care, and normal conversation) for the time relevant to 
the appeal period, which is consistent with the schedular 
criteria for the currently assigned 30 percent disability 
rating.  The Board additionally notes that such conclusion is 
supported by the veteran's report at the November 2005 Board 
hearing that he has had a successful business and family 
life.  The Board further notes that the veteran also told a 
social worker in June 2005 that nightmares related to his 
PTSD had decreased since he had begun discussing his World 
War II experiences with fellow veterans.    

The Board additionally notes there is no evidence of record 
that the veteran's PTSD warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2006).  Any 
limits on the veteran's employability due to his PTSD have 
been contemplated in the current 30 percent rating under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation is not required.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the veteran's claim for the foregoing reasons and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


